Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  April 8, 2011                                                                                        Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  139860 (76)                                                                                          Michael F. Cavanagh
                                                                                                             Marilyn Kelly
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
  RAQUEL ROBELIN, Conservator, for                                                                         Mary Beth Kelly
  TEIJA McCALL,                                                                                            Brian K. Zahra,
            Plaintiff-Appellee,                                                                                       Justices

  v                                                                 SC: 139860
                                                                    COA: 279780
                                                                    Kent CC: 04-010444-NH
  SPECTRUM HEALTH HOSPITALS, d/b/a
  SPECTRUM HEALTH-EAST CAMPUS,
  JOHN HARTMANN, M.D., and
  ADVANTAGE HEALTH PHYSICIANS, P.C.,
           Defendants-Appellants.

  _________________________________________/

         On order of the Court, the motion for reconsideration of this Court’s December 22,
  2010 order is considered, and it is DENIED, because it does not appear that the order was
  entered erroneously.

         YOUNG, C.J., and MARKMAN, J., would grant the motion for reconsideration and,
  for the reasons set forth in Justice CORRIGAN’s dissent to the order of December 22,
  2010, would reverse the judgment of the Court of Appeals and remand for entry of an
  order granting defendants’ motion to strike. See Robelin v Spectrum Health Hospitals,
  488 Mich 1000, 1003 (2010) (CORRIGAN, J., dissenting).




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           April 8, 2011                       _________________________________________
         0405                                                                  Clerk